Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art teaches various corona/ionized wind producing systems and fans (See attached PTO-892), including a fan device wherein a conductive blade is caused to wave back and forth to produce airflow via an attraction to an electromagnet (US PGPubs 2014/0166235A1 or  2009/0213555A1, for example) and via piezoelectric actuators (See various references for this in PTO-892).
However, the prior art fails to teach the fan having a conductive blade, electrode, resistance device, and high voltage power source configuration which causes the conductive blade to wave back and forth as recited in claim 1, “wherein when the high voltage power source provides second electric charge to the first electrode via the resistance device, the vibration side of the conductive blade is being attracted by the first electrode until they touched; the vibration side bounces back after touching the first electrode due to electrical balance, the first electrode then resupplies the second electric charge from the high voltage power source to attract the vibration side, causing the vibration side waving back-and-forth.” 
A person having ordinary skill in the art would not have found it obvious to modify any of the closest prior art to produce this configuration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433. The examiner can normally be reached Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.